Citation Nr: 0106716	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1989; he also had 3 years, 11 months, and 17 days of prior 
active service that has not been verified.  The veteran's 
subsequent service with the United States Army Reserves 
consists of includes a period of active duty for training 
from June to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A videoconference hearing 
before the undersigned Board Member was held in October 2000.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Certain disabilities, including psychoses, 
that become manifest to a compensable degree within one year 
of active duty shall be considered to have been incurred in 
that period of active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.309 
(2000).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran claims that he suffers from a cervical spine 
condition as the result of service.  Although the veteran 
cannot point to a specific injury he sustained in service, 
the veteran points to several service medical records that 
indicate that he suffered from back and neck problems while 
in service, and in particular to several records from 1989 
which indicate that he was seen several times during that 
period with complaints of neck and back strain, and muscle 
spasms.  The veteran is currently has a 10 percent evaluation 
for service-connected lumbosacral strain.

Of record are the reports of medical history and a medical 
examination both dated January 1990, prior to the veteran's 
period of active duty for training.  The report of medical 
examination is negative for any finding of any back 
disability, and the veteran indicated in his report of 
medical history that he had never had recurrent back pain. 

The veteran's medical history subsequent to service is 
significant for an automobile accident that occurred in March 
1991.  Examination subsequent to that accident revealed that 
the veteran had a disc herniation at C5-C6.  As a result of 
those findings, the veteran underwent an anterior discectomy 
and fusion.  The veteran, however, contends that his cervical 
spine condition pre-existed the accident, and that the 
accident did not cause this injury, or that it only 
aggravated his pre-existing condition.  In support of this 
statement, the veteran has submitted a letter from his 
employer at the time, indicating that the accident that the 
veteran was involved in was minor.  During his hearing, the 
veteran indicated that he had not sought treatment before the 
accident for his back condition due to the expense involved.

In the March 1999 rating decision on appeal, the RO noted 
that the veteran's service medical records were completely 
negative for complaints, symptoms, treatment, or diagnosis of 
any cervical spine disorder, and that there was no medical 
evidence that establishes a nexus or link between the 
currently claimed condition and the veteran's service.  The 
claim was denied as not well grounded.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, as noted above, and in 
light of the recent change in the law, the Board finds that 
the veteran should undergo a medical examination to obtain an 
opinion as to the relationship, if any, between his cervical 
spine condition and his active military service.  The veteran 
is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to arranging for the veteran to undergo medical 
evaluation, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this matter is hereby remanded to the RO for the 
following actions:  

1. The RO should obtain and associate 
with the record all outstanding 
pertinent medical records from any 
source(s) or facility(ies) identified 
by the veteran, that are not already 
of record.  If any requested records 
are not available, or the search for 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

2. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the nature and etiology of 
any current cervical spine disability.   
All necessary tests and studies should 
be accomplished, and all clinical 
findings set forth in detail.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
the examiner.  Following examination 
of the veteran and review of the 
veteran's pertinent medical history 
(to specifically include the veteran's 
service medical records and post-
service medical records reflecting his 
medical condition prior to and after 
the 1991 automobile accident, as 
indicated above), the examiner should 
offer an opinion as to whether it is 
as least as likely as not that a 
current cervical spine condition 
originated in or was aggravated during 
the veteran's active military service.  
All examination findings, along with 
the complete rationale for any opinion 
offered and conclusion reached, should 
be set forth in a typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
yields competent medical evidence of a 
nexus between any diagnosed cervical 
spine condition of the veteran and his 
active military service, the veteran 
and his representative should be 
advised that such evidence is needed 
to support the claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
claim for service connection for a 
cervical spine condition in light of 
all pertinent evidence and legal 
authority, to include that cited to 
herein.  In considering the claim on 
the merits, the RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

7. If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




